DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species A – drawn to Figs. 1 and 7 and claims 1-11 in the reply filed on March 4, 2022 is acknowledged.
Claims 12-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	The election of species requirement is deemed proper; therefore, made FINAL.

Drawings
The drawings are objected to because reference character 704 (in Fig. 7) has a lead line pointing to the wrong structure (i.e. it is pointing to the wall rather than the interior of the container as per [0051]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.

Claim Objections
Claims 1-11 is/are objected to because of the following informalities:  
In claim 1, Ln. 1, the preamble currently reads, “insulating, compostable packing product…” which could read, “An insulating, compostable packing product…” to establish the proper antecedent basis.  
In claim 1, Ln. 2, “a” should be added before “thin-film material” to establish the proper antecedent basis and to correct the typographical error.
In claims 2-11, Ln. 1, the preamble of each claim reads, “The packaging product of claim…” which should all be change to “The [[packaging]]insulating, compostable packing product of claim…” to establish the proper antecedent basis and for consistency purposes.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 6, the phrase, “…cardinally about…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. Furthermore, the term “about” which is a relative term and renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 1, Ln. 8-10, the phrase in each instance, “…the packing product…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “an insulating, compostable packing product” (claim 1, Ln. 1) when referring to “the packing product” OR a different “packing product.” Further clarification is required.
	In claim 10, Ln. 1, the phrase, “…the packaging product…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “a packaging product” per se in claim 1 (which claim 10 depends from). Rather applicant has packing product.” Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 11, Ln. 1, the phrase, “…the packaging product…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “a packaging product” per se in claim 1 (which claim 11 depends from). Rather applicant has established “an insulating, compostable packing product.” Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vulpitta (US 20080289302; hereinafter Vulpitta).
Regarding claim 1, Vulpitta discloses a packing product embodiment (110; as shown in Figs. 10-12) comprising: 
a body comprising a thin-film material (112) and having a middle section (115), a first arm (119 and 125), a second arm (121 and 123), a third arm (113) and a fourth arm (117), the body further comprising an interior space, sides, and a thickness; 
wherein when unfolded each of the first, second, third and fourth arms are disposed cardinally about and extending outwards in a common plane from the middle section (as shown in Vulpitta Fig. 10);
a pelletized filler material (i.e. in the form of loose fill elements (114) disposed within the body of the packing product; and 
wherein the packing product is adapted to be folded (as shown in Vulpitta Fig. 11) within a container (140; as shown in Vulpitta Fig. 12) to form an enclosed space within the container for thermally insulating and physically isolating a set of items within the enclosed space in the container (Vulpitta [0038-0044]).
Regarding claim 6, Vulpitta further discloses wherein the first arm is relatively longer than the second, third, and fourth arms (see Vulpitta Fig. 10).
Regarding claim 7, Vulpitta further discloses wherein the body comprises a top layer and a bottom layer joined at a seam about the sides of the body (see Vulpitta Figs. 11-12).
Regarding claim 8, Vulpitta further discloses wherein the body comprises a single sheet of thin-film material sealed at the ends of each of the first, second, third, and fourth arms (see Vulpitta Figs. 10-12).
Regarding claim 9, Vulpitta further discloses wherein a portion of the first arm is adapted to form a top of the enclosed space within the container when the body of the product is folded within the container (see Vulpitta Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vulpitta in view of Mackie (US 3705659; hereinafter Mackie).
Regarding claim 2, Vulpitta as above further teaches all the structural limitations as set forth in claim 1, except for wherein the thin-film material comprises a compostable thin-film material.
	Mackie is in the same field of endeavor as the claimed invention and Vulpitta, which is a biodegradable packing product. Mackie teaches a packing product having a body (12) comprising a thin-film material (i.e. including layers 14, 16 and 18), and wherein all three layers of the thin-film material comprises a degradable (i.e. compostable) thin-film material (Mackie Col. 1 Ln. 64-67 and Col. 2 Ln. 4-8).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thin-film material (of Vulpitta) out of a similar compostable thin-film material (as taught by Mackie) to make the overall packing See MPEP §2144.07
Regarding claim 3, modified Vulpitta as above further teaches wherein the thin-film material comprises a water-soluble thin-film material (i.e. the intermediate layer (16) of Mackie; Mackie Col. 2 Ln. 28 – Col. 3 Ln. 34).

Claims 4-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vulpitta in view of Fascio (US 20120097067; hereinafter Fascio).
Regarding claims 4-5, Vulpitta as above further teaches all the structural limitations as set forth in claim 1, except for wherein the pelletized filler material comprises a water-soluble material and wherein the pelletized filler material comprises a plurality of compostable insulating corn-starch-based pellets.
	Fascio is in the same field of endeavor as the claimed invention and Vulpitta, which is a biodegradable and water-soluble packing product. Fascio teaches a biodegradable and water-soluble packing product being made from corn-starch-based pellets (Fascio Abstract, [0018-0019, 0047] and Figs. 1-3b).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pelletized filler material (of Vulpitta) with a similar water-soluble corn-starch based pellets (as taught by Fascio) to make each component of the overall packing product biodegradable and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP §2144.07
Regarding claim 10, modified Vulpitta as above further teaches wherein the packaging product maintains a temperature below 4 degrees Celsius within the enclosed space for a period of 72 hours when exposed to an external temperature exceeding 25 degrees Celsius.
Examiner’s note: The prior art structure and material is essentially the same or identical to the claimed structure and material; therefore, it [the prior art structure and material] will inherently function in a similar manner as claimed; emphasis added. See MPEP §2113(II)
Regarding claim 11, modified Vulpitta as above further teaches wherein the packaging product maintains a temperature below 8 degrees Celsius within the enclosed space for a period of 48 hours when exposed to an external temperature exceeding 25 degrees Celsius.
Examiner’s note: The prior art structure and material is essentially the same or identical to the claimed structure and material; therefore, it [the prior art structure and material] will inherently function in a similar manner as claimed; emphasis added. See MPEP §2113(II)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736